DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17 are pending in the instant invention.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/SG2018/050460, filed September 11, 2018, which claims priority under 35 U.S.C. § 119(a-d) to SG 10201707564X, filed September 14, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1, 2 and 8-17, drawn to 2-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)-N-(6-(2-hydroxyphenyl)-pyridazin-3-yl)acetamide, shown to the right, and/or a pharmaceutical composition thereof; (2) claim 3, drawn to a method of modulating Wnt secretion and/or porcupine activity, comprising exposing cells to… 2-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)-N-(6-(2-hydroxyphenyl)-pyridazin-3-yl)acetamide, shown to the right above; and (3) claims 4-7, drawn to a method of treating a disease or condition associated with Wnt pathway activity, comprising administering… 2-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)-N-(6-(2-hydroxyphenyl)pyridazin-
	Thus, a first Office action and prosecution on the merits of claims 1-17 is contained within.

Reasons for Allowance

	Claims 1-13 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to 2-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)-N-(6-(2-hydroxyphenyl)pyridazin-3-yl)acetamide, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
WNT PATHWAY MODULATORS

	has been deleted and replaced with the following:
---“2-(1,3-DIMETHYL-2,6-DIOXO-1,2,3,6-TETRAHYDRO-7H-PURIN-7-YL)-N-(6-(2-HYDROXYPHENYL)PYRIDAZIN-3-YL)ACETAMIDE AS A WNT PATHWAY MODULATOR”---


	has been deleted and replaced with the following:
---“	A compound of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“A medicament comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising one or more pharmaceutically acceptable adjuvants, carriers, or diluents and the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating porcupine activity in a cell, comprising exposing the cell to the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating Wnt secretion in a cell, comprising exposing the cell to the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---



	has been deleted and replaced with the following:
---“A method for modulating Wnt pathway activity in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 6, wherein the subject has a disease or condition associated with Wnt pathway activity selected from the group consisting of a cancer, a degenerative disease, a fibrotic disease, and a metabolic disease.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
--“The method according to claim 7, wherein the cancer is characterized by high Wnt pathway activity.”--

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the cancer is selected from the group consisting of basal cell carcinoma, bladder cancer, breast cancer, cervical cancer, chronic lymphocytic leukemia, colon cancer, gastric cancer, head and neck cancer, hepatocellular carcinoma, lung cancer, medulloblastoma, melanoma, mesothelioma, osteosarcoma, ovarian cancer, pancreatic adenocarcinoma, prostate cancer, and thyroid cancer.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 9, wherein the lung cancer is non-small-cell lung cancer.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the fibrotic disease is selected from the group consisting of liver fibrosis, pulmonary fibrosis, renal fibrosis, and skin fibrosis.”---


	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the metabolic disease is diabetic retinopathy.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	A compound of the following formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	Claims 14-17 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Courtenay C. Brinckerhoff (Reg. No. 37,288) on July 23, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624